DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–9 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05 March 2020, 08 January 2021, and 04 June 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because:

The view numbers are preceded by "Figure." View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1).	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: POROUS SEPARATOR INCLUDING POROUS LAYER INCLUIDNG PLATE-TYPE INORGANIC PARTICLES AND POROUS COATING LAYER INCLUDING SPHERICAL INORGANIC PARTICLES AND ELECTROCHEMICAL DEVICE INCLUDING THE SAME.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein the plate-type inorganic particles have an aspect ratio of 5 to 100." It is unclear if the phrase "5 to 100" is a single ratio (e.g., 5 : 100) or a range of ratios (e.g., 5 : 1 to 100 : 1). Therefore, the limitation "wherein the plate-type inorganic particles have an aspect ratio of 5 to 100" is indefinite.
Claim 5 recites the limitation "wherein the spherical inorganic particles have an aspect ratio of 1 to 2." It is unclear if the phrase "1 to 2" is a single ratio (e.g., 1 : 2) or a range of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kako et al. (JP 2013-222581 A, hereinafter Kako).
Regarding claim 1, Kako discloses a porous separator (10) comprising:
a porous layer (A2) comprising plate-type inorganic particles (3, [0042]), and a first binder polymer located on a part of or all surfaces of the plate-type inorganic particles (3, [0039]),
wherein the first binder polymer connects and fixes the plate-type inorganic particles (3, [0039]).
Regarding claim 2, Kako discloses all claim limitations set forth above and further discloses a porous separator, further comprising:
a porous coating layer (A1) located on at least one surface of the porous layer (A1, [0042]),
said porous coating layer (A1) comprising spherical inorganic particles (4), and a second binder polymer located on a part of or all surfaces of the spherical inorganic particles (4, [0039]),
wherein the second binder polymer connects and fixes the spherical inorganic particles (4, [0039]).
Regarding claim 3, Kako discloses all claim limitations set forth above and further discloses a porous separator:
wherein the plate-type inorganic particles (3), have an aspect ratio of 5 : 1 to 100 : 1 (TABLE 1, [0063]).
Regarding claim 4, Kako discloses all claim limitations set forth above and further discloses a porous separator:
wherein the plate-type inorganic particles (3) comprise one or more selected from the group consisting of alumina, silica, zirconia, titanium dioxide, magnesia, ceria, yttrium oxide, zinc oxide, iron oxide, barium titanium oxide, and alumina-silica composite oxide (see plate-shaped inorganic particles, [0032]).
Regarding claim 5, Kako discloses all claim limitations set forth above and further discloses a porous separator:
wherein the spherical inorganic particles (4) have an aspect ratio of 1 : 1 to 2 : 1 (TABLE 1, [0063]).
Regarding claim 6, Kako discloses all claim limitations set forth above and further discloses a porous separator:
wherein the spherical inorganic particles (4) comprise one or more selected from the group consisting of alumina, and silica (see spherical inorganic particles, [0036]).
Regarding claim 7
wherein the porous layer (A2) further comprises spherical inorganic particles (4, [0042]).
Regarding claim 8, Kako discloses an electrochemical device comprising a cathode; an anode; and a separator provided between the cathode and the anode (see batteries, [0069]), wherein the separator comprises:
a porous layer (A2) comprising plate-type inorganic particles (3, [0042]), and a first binder polymer located on a part of or all surfaces of the plate-type inorganic particles (3, [0039]),
wherein the first binder polymer connects and fixes the plate-type inorganic particles (3, [0039]).
Regarding claim 9, Kako discloses all claim limitations set forth above and further discloses an electrochemical device:
which is a lithium secondary battery (see batteries, [0069]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizuno (WO 2017/033993 A1) discloses a porous separator (FIG. 1, [0035]) comprising a porous layer comprising plate-type inorganic particles (2, [0035]), and a first binder polymer (1) located on a part of or all surfaces of the plate-type inorganic particles (2, [0035]), wherein the first binder polymer connects and fixes the plate-type inorganic particles (3, [0035]).
Kim (WO 2018/038584 A1; see English language equivalent, US 2019/0020008 A1) discloses a porous separator (100) comprising a porous layer (122) comprising plate-type 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725